                            EXHIBIT L




Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 1 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                                Page 1
                     UNITED STATES BANKRUPTCY COURT
                 WESTERN DISTRICT OF WASHINGTON - TACOMA
      ------------------------------------------------------
      SARAH HOOVER,                        )
                       Debtor.             )        BK No. 19-42890-MJH
      ---------------------------)                  Adv. No. 20-04002-MJH
      SARAH HOOVER,                        )
                       Plaintiff,          )
                 vs.                       )
      QUALITY LOAN SERVICE                 )
      CORPORATION OF WASHINGTON, )
      et al.,                              )
                       Defendants.         )
      ------------------------------------------------------
                     DEPOSITION UPON ORAL EXAMINATION
                                          OF
          QUALITY LOAN SERVICE CORPORATION OF WASHINGTON
                          DESIGNEE:       JEFF STENMAN
      ------------------------------------------------------
                                    10:00 a.m.
                                   July 7, 2020
                       787 Maynard Ave. S., Suite 201
                             Seattle, Washington


      REPORTED BY:       Lauren G. Harty, RPR, CCR #2674


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH     Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 2 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                              Page 2
  1                       A P P E A R A N C E S
  2
  3   FOR DEBTOR/PLAINTIFF:
  4                          MS. CHRISTINA L. HENRY
  5                          Henry & DeGraaff
  6                          787 Maynard Avenue South
  7                          Seattle, Washington 98104-2987
  8                          206.330.0595
  9                          chenry@HDM-legal.com
 10   FOR DEFENDANT QUALITY LOAN SERVICE CORPORATION OF
 11   WASHINGTON:            MR. JOSEPH WARD McINTOSH
 12                          McCarthy & Holthus
 13                          108 1st Ave. S., Ste. 300
 14                          Seattle, Washington 98104-2104
 15                          206.596.4970
 16                          jmcintosh@mccarthyholthus.com
 17   FOR DEFENDANT PHH MORTGAGE CORPORATION, HSBC BANK USA,
      NA, as TRUSTEE of the FIELDSTONE MORTGAGE INVESTMENT
 18   TRUST, SERIES 2006-2 and NEWREZ, LLC:
 19                          MR. RYAN S. MOORE (Telephonically)
 20                          Houser
 21                          600 University Street, Suite 1708
 22                          Seattle, Washington 98101
 23                          206.596.7838
 24                          rmoore@houser-law.com
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 3 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                              Page 3
  1                       A P P E A R A N C E S
  2                              (Continued)
  3
  4   FOR DEFENDANT IH6 PROPERTY WASHINGTON, LP dba
  5   INVITATION HOMES:
  6                          MR. JOHN ANTHONY McINTOSH
  7                          (Telephonically)
  8                          Schweet Linde & Coulson
  9                          575 S. Michigan Street
 10                          Seattle, Washington 98108-3316
 11                          206.275.1010
 12                          johnm@schweetlaw.com
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 4 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                              Page 4
  1                        E X A M I N A T I O N
  2   ATTORNEY                                                             PAGE
  3   BY MS. HENRY:                                                          6
  4   BY MR. JOE McINTOSH:                                                  97
  5   BY MR. JOHN McINTOSH:                                                102
  6                     E X H I B I T        I N D E X
  7    EX#                        DESCRIPTION                              PAGE
  8    1     5/15/2020 "NOTICE OF DEPOSITION OF                              7
  9          QUALITY LOAN SERVICE CORP OF WASHINGTON."
 10    2     6/8/2020 "QUALITY LOAN SERVICE CORP. OF                         7
 11          WASHINGTON'S RESPONSE TO PLAINTIFF'S
 12          FIRST SET OF INTERROGATORIES AND REQUESTS
 13          FOR PRODUCTION."
 14    3     Comments, QWA000001-24.                                        17
 15    4     Research results, QWA002219.                                   32
 16    5     Public Records - Search Results,                               35
 17          QWA002221-2225.
 18    6     Person Search, QWA002228.                                      35
 19    7     Lexis search results, QWA002229.                               35
 20    8     LexisNexis search results,                                     35
 21          QWA002205-2206.
 22    9     LexisNexis CourtLink - Docket Number                           36
 23          Search Result, QWA001715-1716.
 24    10    9/17/2019 letter to IH6 Property                               65
 25          Washington L.P. from QLS, QWA001649-1652.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 5 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                              Page 5
  1                     E X H I B I T        I N D E X
  2    EX#                        DESCRIPTION                              PAGE
  3    11    Email thread ending 12/2/2019 from Robert                      72
  4          McDonald to Michael Lappano,
  5          QWA001807-1815.
  6    12    QLS Log of Withheld Communications.                            75
  7    13    12/30/2019 "DECLARATION OF JEFF STENMAN."                      80
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 6 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                            Page 52
  1   interested party so that they don't get full borrower
  2   notices.
  3       Q.     And you refer to them as borrowers?
  4       A.     They are entered into the system as a
  5   borrower so that they get the mailings that a borrower
  6   would get.     If they're entered into an interested
  7   part -- as an interested party, they would only get
  8   those notices that interested parties get.                  An example
  9   would be a borrower would get an NOD.                An interested
 10   party would not.      An interested party would get the
 11   notice of sale, but the borrower would get the notice
 12   of sale and the notice of foreclosure.
 13       Q.     Okay.
 14              So what other purposes do you use the report
 15   for?
 16       A.     This is only used for the deceased
 17   borrower's search.
 18       Q.     And once you have the deceased borrower's
 19   research social security numbers, what do you use them
 20   for?
 21       A.     So if they're entered as a party that's been
 22   confirmed of a spouse -- a parent, spouse, or child,
 23   then we do want to run the social security under --
 24   for bankruptcy and SCRA military searches and --
 25   because if we get a bankruptcy hit or a military


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 7 of 17
30(b) (6) Jeff Stenman                                                July 7, 2020

                                                                            Page 53
  1   search hit, we want to review it.
  2       Q.     Okay.
  3              So -- and were searches done in this case
  4   under Ms. Hoover's social security number?
  5       A.     On -- from the social security number and
  6   results, yes.
  7       Q.     And -- what -- what do you mean by that?
  8   I'm sorry?
  9       A.     For the number that I entered in those
 10   results, yes, they were done -- there were searches
 11   done --
 12       Q.     And --
 13       A.     -- yes.
 14       Q.     -- you used what number?
 15       A.     Well, it's redacted, so I don't know the
 16   full number.
 17       Q.     But you used the number on the front page of
 18   this report?
 19       A.     Yes, ma'am.
 20       Q.     And did you look through the other documents
 21   to see -- do you ever run the second social security
 22   number?
 23       A.     I did not review those documents.
 24       Q.     And -- why not?
 25       A.     At the time that I entered the research


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 8 of 17
30(b) (6) Jeff Stenman                                                 July 7, 2020

                                                                                 Page 56
  1   talking about your comment notes?
  2       A.     Yeah, because I have -- I think it's in
  3   there.
  4       Q.     So why don't I have you look at Exhibit 3,
  5   which are the comments notes, to refresh your memory.
  6       A.     September 24th, 2019.
  7       Q.     Okay.
  8              And who informed you about the bankruptcy
  9   filing?
 10       A.     David Miller with Elite Legal Network.
 11       Q.     Were you ever informed by any other party
 12   about her bankruptcy filing?
 13       A.     Prior to that date?              No.
 14       Q.     What about after that date?
 15       A.     For QLS?        I -- there was a subsequent call
 16   regarding a -- well, I'll just walk through it.                       So
 17   the bankruptcy department that we sent the bankruptcy
 18   filing to reviewed it.         We received a -- on the 25th
 19   our reception received a call from a third party
 20   regarding the -- well, that's not bankruptcy.
 21              Oh.    David Miller called us again on the
 22   25th, September 25th.         Sarah Hoover called us on
 23   October 3rd.
 24       Q.     Okay.
 25       A.     I think that's it.


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH   Doc 73-21   Filed 11/13/20    Ent. 11/13/20 21:51:27    Pg. 9 of 17
30(b) (6) Jeff Stenman                                                   July 7, 2020

                                                                               Page 65
  1        A.        No.
  2        Q.        Were there any other parties that
  3   communicated with the third-party purchaser besides
  4   Mr. McDonald?        At --
  5        A.        Not --
  6        Q.        -- QLS.
  7        A.        -- that I'm -- not that I'm aware of.
  8        Q.        Okay.
  9        A.        Well -- I would supplement that.               When you
 10   say communicated, we would send them the deed as part
 11   of our process --
 12        Q.        Okay.
 13        A.        -- and that's communication, but not
 14   regarding this issue.
 15        Q.        Okay.
 16                  And --
 17                  MS. HENRY:      Now what exhibit are we on now?
 18                  THE REPORTER:       10.
 19                  MS. HENRY:      No. 10.
 20                        (Marked Deposition Exhibit No. 10.)
 21        Q.    (By Ms. Henry)          Can you tell me what is
 22   Exhibit 10.
 23        A.        It's the cover letter to us sending the
 24   unrecorded trustee's deed to the third-party
 25   purchaser.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21    Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 10 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                               Page 66
  1        Q.        Okay.
  2                  And you -- can you tell me what is the date
  3   of that letter?
  4        A.        September 17.
  5        Q.        And can you tell me -- do you recall the
  6   date of the trustee -- nontraditional trustee sale?
  7        A.        I have to look at the document here.                   It's
  8   in here.
  9        Q.        Here it is.
 10        A.        September 13th.
 11        Q.        And on September -- September 13th this
 12   property was purchased by a third party, correct?
 13        A.        Yes.
 14        Q.        Okay.
 15                  And -- and the third-party purchaser is
 16   IH6 Property Washington, LP, correct?
 17        A.        Yes.
 18        Q.        And have you communicated with anybody at
 19   IH6 outside of this letter communication?
 20        A.        Our in-house counsel may have.
 21        Q.        Okay.
 22                  And this trustee's deed was sent or this
 23   cover letter four days after the sale.                  Can you tell
 24   me why it was sent four days after the sale.
 25        A.        When the proceeds are received from the sale


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27    Pg. 11 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                              Page 88
  1        Q.        Right there.
  2        A.        Right here?
  3        Q.        Yep.   No. 13.
  4                  So I'm going to take you to Exhibit -- or
  5   page three of that declaration, paragraph 10.
  6        A.        Yes.
  7        Q.        You said Quality did not have knowledge or
  8   notice of the bankruptcy at the time of the sale,
  9   correct?
 10        A.        Correct.
 11        Q.        You also said that on September 17th you
 12   delivered to a third-party purchaser, IH6, the
 13   trustee's deed, correct?
 14        A.        Correct.
 15        Q.        And then number 12., you said you were
 16   notified for the first time on September 24th after
 17   the trustee's deed had already been issued of Sarah
 18   Hoover's bankruptcy, correct?
 19        A.        Yes.
 20        Q.        So looking at this communication and your
 21   comment notes, did QLS make any -- notify PHH --
 22   QLS -- I mean PHH, IH6, or the Bankruptcy Court upon
 23   learning of her bankruptcy on September 24th?
 24        A.        I don't -- I don't recall.            I don't think we
 25   did.   I --


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 12 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                              Page 89
  1        Q.        Well --
  2        A.        -- don't recall.
  3        Q.        -- is there anywhere else you would look?
  4        A.        I'd have to go -- I'd have to look in the
  5   LPS to see if we did anything with it.                  I don't think
  6   we did, but I'd -- I'd have to look to verify --
  7        Q.        And is there --
  8        A.        -- as far as notification to -- to PHH.
  9        Q.        And you're looking at Exhibit 3, which
 10   you've testified about before.               You said this had all
 11   the important information from LPS in it, correct?
 12        A.        Yeah.   That would be communication between
 13   us -- most likely it would be communication from them
 14   to us.
 15        Q.        And what about communications from you to
 16   them?
 17        A.        Well, if there aren't any, then we wouldn't
 18   have put them in here, but --
 19        Q.        So is the --
 20        A.        If --
 21        Q.        -- absence --
 22        A.        -- you understand LPS, when you're in and
 23   there's a template, you've already reported the sales
 24   report, that's the end of the template.                  So there's
 25   really no more communication after that unless


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 13 of 17
30(b) (6) Jeff Stenman                                                   July 7, 2020

                                                                               Page 90
  1   something comes up.         If -- my rec -- it's my
  2   recollection that we looked at the bankruptcy,
  3   couldn't confirm her interest in the property, and
  4   came to the conclusion that the bankruptcy didn't
  5   apply.     I don't think I would notify PHH of a
  6   bankruptcy that didn't apply.                That's my recollection.
  7        Q.        So your recollection is that you didn't give
  8   them any information about the bankruptcy?
  9        A.        My recollection is that at the time that we
 10   learned of it I don't believe we notified PHH of the
 11   bankruptcy.
 12        Q.        Okay.
 13                  And is there a way that you can confirm or,
 14   as your counsel stated, have you supplied --
 15        A.        I'd have to look in --
 16        Q.        -- all the information?
 17        A.        I'd have to look in the LPS notes to see if
 18   anything else was launched.             I don't -- I don't recall
 19   that there was anything launched, but I'd still have
 20   to check those notes.
 21        Q.        And is there a reason --
 22        A.        That's not in our system.
 23        Q.        Is there a reason why a note like that would
 24   not be in the comment notes?
 25        A.        No.   I don't think there would be a reason


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20    Ent. 11/13/20 21:51:27   Pg. 14 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                            Page 103
  1                  MR. JOSEPH McINTOSH:          And it's Exhibit 13.
  2        A.        Yes.   Page 13.
  3                  MR. JOHN McINTOSH:        All right.       That's all I
  4   have.     Thank you.
  5                  MS. HENRY:     I have --
  6                  MR. JOSEPH McINTOSH:          All right.
  7                  MS. HENRY:     -- nothing else.
  8                  MR. JOSEPH McINTOSH:          We're done.
  9                         (Deposition recessed at 12:06 p.m.)
 10                         (Signature reserved.)
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 15 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                            Page 104
  1                           S I G N A T U R E
  2
  3           I declare under penalty of perjury under the
  4   laws of the State of Washington that I have read my
  5   within deposition, and the same is true and accurate,
  6   save and except for changes and/or corrections, if
  7   any, as indicated by me on the CHANGE SHEET flyleaf
  8   page hereof.
  9           Signed in ___________________, Washington, this
 10   _________ day of _________________, 2020.
 11
 12
 13                   ____________________________________
 14                   DESIGNEE:      JEFF STENMAN
 15                   Taken:      July 7, 2020
 16
 17
 18
 19
 20
 21
 22
 23
 24   Re: In re: Sarah Hoover
      Cause No.: 19-42890-MJH, 20-04002-MJH
 25   Lauren G. Harty, RPR, CCR #2674


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 16 of 17
30(b) (6) Jeff Stenman                                                  July 7, 2020

                                                                            Page 105
  1                        C E R T I F I C A T E
  2   STATE OF WASHINGTON              )
                                       )   ss.
  3   COUNTY OF KING                   )
  4           I, the undersigned Washington Certified Court
  5   Reporter, hereby certify that the foregoing deposition
  6   upon oral examination of DESIGNEE:                JEFF STENMAN was
  7   taken before me on July 7, 2020, and transcribed under
  8   my direction;
  9           That the witness was duly sworn by me pursuant
 10   to RCW 5.28.010 to testify truthfully; that the
 11   transcript of the deposition is a full, true, and
 12   correct transcript to the best of my ability; that I
 13   am neither attorney for nor a relative or employee of
 14   any of the parties to the action or any attorney or
 15   counsel employed by the parties hereto, nor am I
 16   financially interested in its outcome;
 17           I further certify that in accordance with
 18   CR 30(e), the witness was given the opportunity to
 19   examine, read, and sign the deposition within 30 days
 20   upon its completion and submission, unless waiver of
 21   signature was indicated in the record.
 22           IN WITNESS WHEREOF, I have hereunto set my hand
 23   this 20th day of July, 2020.
 24                                     ____________________________
 25                                     LAUREN G. HARTY, CCR #2674


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110 FAX: 206.622.6236

 Case 20-04002-MJH    Doc 73-21   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 17 of 17
